Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of “glyoxal” aldehyde; “polyacrylamide” water-soluble polymer; and “emulsion” delaying means in the reply filed on 4 January 2022 is acknowledged.  The traversal is on the ground(s) that “the identified species are not necessarily mutually exclusive” because multiple species may be used simultaneously; and there is no significant search burden because “most patents and publications in the field of fracking attempt to make broad claims about classes of chemicals while specifying lists of specific examples and combinations in the description, and the contents of the claims including all three species groups are fully encompassed by CPC subclass C09K 8/xx (compositions for treating boreholes or wells)” (p.4).  This is not found persuasive because:
First, regarding mutual exclusivity, Applicant should note that the test for Species Elections does not require mutual exclusivity.  Also, this Species Election was not made based on mutual exclusivity, but rather because the different combinations of species raise a search and examination burden based on divergent subject matter and different fields of search.  Accordingly, this argument is not persuasive.
Second, regarding search burden, Applicant points to C09K8/xx as demonstrating a lack of significant search burden.  However, C09K8 currently encompasses over 28,000 publications.  Applicant’s argument that reviewing 28,000+ publications does not on its face constitute a search burden is unpersuasive.  Furthermore, more generally, as above and previously, the different combinations of species raise a search and examination burden based on divergent subject matter and different fields of search.  For example, the search and examination for a composition comprising glutaraldehyde bisulfite and polyacrylamide would be substantially different than that for a composition comprising encapsulated acrolein and galactomannan, and it appears these compositions may not necessarily be obvious variants.  Accordingly, this argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 21 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the IDS cites WO 2020/028416 but no copy has been provided.  Accordingly, this reference has been lined-through on the IDS as filed.  Nevertheless, WO 2020/028416 is now attached to this Office Action and has been considered.

Specification
The disclosure is objected to because of the following informalities: 
In [0030] and [0036], “visoelastic” should recite “viscoelastic” (correcting the typo).
Appropriate correction is required.

Claim Objections
Claims 1-3 and 7-10 are objected to because of the following informalities:  
In independent claim 1, “wherein the water-soluble aldehyde or ketone” in lines 8-9 should recite “wherein the an aldehyde or ketone”).  Claims 2, 3, and 7-10 are objected to by dependency.
Although not under examination, the exemplary language (“such as”) in claim 4 should be removed.
Although not under examination, claim 5 recites a typo (“is supplied [[is]] as a precursor”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites:
“introducing a well treatment fluid into the zone of a well, the well treatment fluid comprising a water phase, a water-soluble polymer at between 0.01 and 10 wt%, and a water-soluble source of an aldehyde or ketone at less than 1 wt%; and 
adjusting the concentration of the water-soluble source of the aldehyde or ketone to ensure the aldehyde or ketone breaks the water-soluble polymer within the zone.”
Just on its face, the plain reading of this claim requires introducing a well treatment fluid with a water-soluble source of aldehyde/ketone into the zone of a well, then adjusting the concentration of the 
There appears to be no description of adjusting the concentration of aldehyde/ketone in the well zone.  For example, the Office observes that, in the Specification, Applicant states “In an embodiment, the method includes the step of controlling the breaking time at the design temperature by adjusting the concentration of the breakers disclosed” ([0037]); “Increasing the concentration of paraformaldehyde and glyoxal results in a shorter time for the decreasing the viscosity of the fluid system. Accordingly, the degradation of the fluid viscosity can be controlled by varying the concentration of paraformaldehyde or glyoxal. With varying dilution of paraformaldehyde or glyoxal the desired degradation time can be achieved” ([0045]); and “The invention permits prediction and dosing the desired quantity of aldehyde or ketone into the fracturing fluid and eventually reducing the viscosity or the fluid or breaking the fluid” ([0050]).  These descriptions refer to adjusting the concentration of aldehyde/ketone before introducing the fluid into the well zone, not after introducing it into the well zone.
It is further unclear how one would adjust the concentration of aldehyde/ketone after placing the well treatment fluid in the well zone because there is no Description of how this would be done.  For example, Applicant has not described if this includes, for example, introducing additional aldehyde/ketone in a separate breaker fluid, or perhaps dehydrating the well treatment fluid to decrease water concentration and increase the aldehyde/ketone concentration, or perhaps flushing the downhole fluid with a new well treatment fluid with lower water-soluble polymer concentration, or any other methodology.
Accordingly, this limitation lacks a Written Description.
Alternatively, it is possible Applicant intended this claim to perform the break time adjustment before introduction.  However, the plain reading of the claim necessitates the opposite interpretation (adjusting after introduction), and it would not be clear which interpretation would be required or not.  Accordingly, this limitation renders the claim scope Indefinite.
Claims 2, 3, and 7-10 are rejected by dependency, also failing to remedy this deficiency.
For examination purposes, claims will be read as though independent claim 1 recites the disclosed “adjustment before introduction” controlling methodology, e.g.: 
“1. (Original) A method for treating a zone of a well, comprising: 
controlling a breaking time of a well treatment fluid by adjusting a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone, the well treatment fluid comprising: 
a water phase, 
the water-soluble polymer at between 0.01 and 10 wt%, and 
the water-soluble source of the aldehyde or ketone at less than 1 wt%; and
introducing [[a]] the well treatment fluid into the zone of [[a]] the well, 

wherein the zone has a bottom hole temperature of 70°C or less, and wherein the ”

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein the water-soluble source of aldehyde or ketone comprises a micro or nano emulsion.”
Upon consultation with the Specification, the Office recognizes that Applicant states “In an embodiment, the aldehyde or ketone may be part of a micro-emulsion, or nano-emulsion. These comprise a continuous oil phase, a dispersed aqueous phase, and a surfactant. The continuous oil phase may be any suitable mineral oil or vegetable oil. The dispersed aqueous phase comprises the aldehyde. The surfactant may be, e.g., a viscoelastic, cationic, anionic, non-ionic, or zwitterionic surfactant which breaks down the emulsion and slowly exposes the dispersed aqueous phase to the well fluid” ([0036]). 
(2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (broadly encompassing water-soluble aldehyde or ketone in both water-in-oil and oil-in-water emulsions) but the disclosure only describes a narrow Species (specifically, only water-soluble aldehyde or ketone in water-in-oil emulsions) with no evidence that the Genus is contemplated.  For example, it is unclear how an oil-in-water emulsion having a continuous aqueous phase and a dispersed oil phase and the water-soluble source of aldehyde or ketone would operate in the current method, because such an oil-in-water emulsion would not “slowly expos[e]” its continuous aqueous phase, as disclosed.
Accordingly, this claim lacks an adequate Written Description for its full scope.
For examination purposes, claim 7 will be read as though requiring a water-in-oil emulsion, e.g. “wherein the water-soluble source of aldehyde or ketone comprises a micro or nano emulsion comprising a continuous oil phase and a dispersed aqueous phase.”
Applicant may note that claim 7 does not face Prior Art rejections below.  Applicant may also see the Conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Qu (9,394,476) (cited by Applicant) in view of Li (2014/0262276).
Regarding independent claim 1, Qu discloses A method for treating a zone of a well (abstract “treating a well with the fluid exhibiting the increased viscosity”), comprising: 
controlling a breaking time of a well treatment fluid by adjusting a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone (e.g., Col. 7, lines 49-50 “When the dose of the breaker increased to, for example, 2 gpt, the breaking action was much faster”), the well treatment fluid comprising: 
a water phase (Col. 4, lines 38-39 “The aqueous fluid may beneficially include produced water”), 
the water-soluble polymer (Col. 3, line 55 “The viscosifying agent may contain a polymer” e.g. Col. 6, line 52 “crosslinked polyacrylamide”) at between 0.01 and 10 wt% (), and 
the water-soluble source of the aldehyde or ketone (Col. 2, lines 60-62 “A rheology modifier, such as a crosslinked gel breaker, may be based on an aldehyde, including a dialdehyde, for example glyoxal”) at less than 1 wt% (Col. 4, lines 20-23 “The well treatment fluid ingredients may contain up to 10 weight % (wt %) rheology modifier, such as […] from about 0.01 wt % to about 0.5 wt %”); and
introducing the well treatment fluid into the zone of the well (Col. 4, lines 36-38 “Treating the well with the well treatment fluid may include hydraulic fracturing, gravel packing, sand control, or other known applications for crosslinked well treatment fluid”), 
wherein the aldehyde or ketone increases the solubility of the water-soluble polymer (i.e., by acting as a “crosslinked gel breaker”).
Applicant should note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Also, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.  Accordingly, although Qu only recognizes that the glyoxal converts into oxalic acid that breaks the polymer, Qu nevertheless also provides glyoxal as a polymer breaker precursor, which must provide “a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone” and “wherein the aldehyde or ketone increases the solubility of the water-soluble polymer” as claimed.
Regarding the bottom hole temperature, Qu does not appear to describe any limits on the usable temperatures for Qu’s system.  For example, Qu states “Glyoxal chemically changes to oxalic acid at increasing rates for increased temperature and increased pH. Accordingly, release rate may be controlled in the environment of a well treatment fluid, such as a hydraulic fracturing gel” (Col. 4, lines 52-56), which implies that lower temperatures would be useful to slowing the release rate.  Accordingly, it appears any typical temperature would be suitable for Qu.
However, Qu fails to specify a bottom hole temperature of 70°C or less.
Nevertheless, such bottom holes temperatures are well-known and ordinary in the art.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “In a low-permeability subterranean formation, the viscosity of the fluid is sufficiently low as to not slow penetration of the consolidating fluid into the subterranean formation. For example, in a low-permeability subterranean formation, suitable initial viscosities may be similar to that of water, such as 
Although silent to the bottom hole temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the zone has a bottom hole temperature of 70°C or less,” in order to treat a formation at a typical bottom hole temperature.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 2, as in claim 1, Qu does not appear to describe any limits on the usable temperatures for Qu’s system. 
However, Qu fails to specify a bottom hole temperature of 27°C or less.
Nevertheless, such bottom holes temperatures are well-known and ordinary in the art.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “In a low-permeability subterranean formation, the viscosity of the fluid is sufficiently low as to not slow penetration of the consolidating fluid into the subterranean formation. For example, in a low-permeability subterranean formation, suitable initial viscosities may be similar to that of water, such as from about from about 1 cP to about 10,000 cP, or be from about 1 cP to about 1,000 cP, or be from about 1 cP to about 100 cP at the treating temperature, which may range from a surface temperature to a bottom-hole static (reservoir) temperature, such as from about 4°C to about 80°C, or from about 10°C to about 70°C, or from about 25°C to about 60°C, or from about 32°C to about 55°C” ([0068]).
Although silent to the bottom hole temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the zone has a bottom hole temperature of 27°C or less
Regarding claim 3, Qu anticipates wherein the water-soluble source of aldehyde or ketone comprises formaldehyde, acetaldehyde, propionaldehyde, glyoxal, glutaraldehyde, acrolein, acetone, methyl ethyl ketone, diethyl ketone, or combinations thereof (Col. 2, lines 60-62 “A rheology modifier, such as a crosslinked gel breaker, may be based on an aldehyde, including a dialdehyde, for example glyoxal”).
Regarding claim 8, Qu discloses wherein the water-soluble polymer comprises a polyacrylamide, polysaccharide, galactomannan, or combinations and derivatives thereof (Col. 3, line 55 “The viscosifying agent may contain a polymer” e.g. Col. 6, line 52 “crosslinked polyacrylamide” and Col. 7, line 29 “guar” = galactomannan, which is a polysaccharide).
Regarding claim 9, Qu discloses wherein the well treatment fluid further comprises a crosslinker (Col. 3, lines 5-8 “a well treatment method includes forming a well treatment fluid by combining ingredients including an aqueous fluid, a viscosifying agent, a crosslinker, and a rheology modifier containing an aldehyde”).
Regarding claim 10, Qu fails to disclose including a surfactant.
Nevertheless, surfactants are ordinary additives for well treatment fluids.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “Surfactants can be added to promote dispersion or emulsification of components of the fluid, or to provide foaming of the crosslinked component upon its formation downhole. Suitable surfactants include alkyl polyethylene oxide sulfates, alkyl alkylolamine sulfates, modified ether alcohol sulfate sodium salts, or sodium lauryl sulfate, among others. Any surfactant which aids the dispersion and/or stabilization of a gas component in the fluid to form an energized fluid can be used. Viscoelastic surfactants, such as those described in U.S. Pat. No. 6,703,352, U.S. Pat. No. 6,239,183, U.S. Pat. No. 6,506,710, U.S. Pat. No. 7,303,018 and U.S. Pat. No. 6,482,866, each of which are incorporated by reference herein in their entirety, are also suitable for use in fluids in some embodiments. Examples of suitable surfactants also include, but are not limited to, amphoteric surfactants or zwitterionic surfactants” ([0047]); “Charge screening surfactants may be employed. In some embodiments, the anionic surfactants such as alkyl carboxylates, alkyl ether carboxylates, alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, .alpha.-olefin sulfonates, alkyl ether sulfates, alkyl phosphates and alkyl ether phosphates may be used. Anionic cationic surfactants such as alkyl amines, alkyl diamines, alkyl ether amines, alkyl quaternary ammonium, dialkyl quaternary ammonium and ester quaternary ammonium compounds. Cationic surfactants have a positively charged moiety and a hydrophobic or aliphatic tail, and can be used to charge screen anionic polymers such as CMHPG” ([0048]); and “In other embodiments, the surfactant is a blend of two or more of the surfactants described above, or a blend of any of the surfactant or surfactants described above with one or more nonionic surfactants. Examples of suitable nonionic surfactants include, but are not limited to, alkyl alcohol ethoxylates, alkyl phenol ethoxylates, alkyl acid ethoxylates, alkyl amine ethoxylates, sorbitan alkanoates and ethoxylated sorbitan alkanoates. Any effective amount of surfactant or blend of surfactants may be used in aqueous energized fluids” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the well treatment fluid further comprises a viscoelastic, non-ionic, cationic, anionic, or zwitterionic surfactant,” in order to “promote dispersion or emulsification of components of the fluid, or to provide foaming”; or to “charge screen” the polymers.

Conclusion
Applicant may note that claim 7 does not face Prior Art rejections below.  Accordingly, Applicant may remedy claim 7 (and claim 1) as suggested and incorporate claim 7 into claim 1 for allowance.  
Claims 4-6 may be Amended to further recite “wherein the well treatment fluid comprises a second water-soluble source of aldehyde or ketone, wherein the second water soluble source…” for compatibility between the limitations of claims 4-6 and claim 7’s limitations.  Alternatively, claims 4-6 may be canceled and pursued in a Divisional or the like.
Although not required to address the elected embodiments, Applicant may note that Shindgikar (below) appears to either anticipate or render obvious claim 5.
As always, Applicant may contact the Examiner for an Interview or the like, if further explanation is desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Quintero (2013/0324445) teaches a breaker fluid for polymer that is a microemulsion or a nanoemulsion (abstract) comprising ketones such as acetone as a solvent ([0029]), but this is for an aqueous continuous phase and a non-aqueous internal phase (oil-in-water emulsion).
The reference to Wuthrich (2014/0158355) (cited by Applicant) discloses providing a crosslinked synthetic polymer gel formulation (abstract) comprising polyacrylamide crosslinker with aldehydes such as glyoxal or glutaraldehyde ([0019]).  However, this reference fails to use the aldehydes as a breaker.
The reference to Shindgikar (2015/0175877) (cited by Applicant) discloses treating a formation with an aldehyde releasing compound (i.e., a precursor compound as in current claim 5) (abstract) that releases formaldehyde ([0037]) as a breaker to break polymer ([0020]) such as polyacrylamide ([0026] and [0157]), used at a temperature from -10°C to 250°C ([0020]).  However, this reference fails to disclose or teach using an emulsion to delay the aldehyde releasing compound.
The reference to Chung (2018/0355240) discloses breaking friction reducers in subterranean formations using a breaker in a nanoparticle double emulsion comprising acetone ([0023]) to break polyacrylamide ([0022]), the fluid comprising a double water-in-oil emulsion having the breaker and acetone in the innermost water phase (Fig. 1 and [0022]-[0023]).  However, because this reference fails to recognize using the acetone as a breaker, this reference fails to provide “controlling a breaking time of a well treatment fluid by adjusting a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674